DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedland (Patent No. US 5,243,397). 
Regarding claims 1, 11 and 13-14, Friedland shows in Fig. 6 an optical detecting assembly (Fig. 1, 14), wherein the optical detecting assembly comprises: a photosensitive element ((70) configured to receive an optical signal and convert the optical signal into an electrical signal; and a light guide member (176 – 182) configured to receive light beams from a rotating light source (10) and guide the light beams to the photosensitive element, the light guide member comprising a first portion (176 or 180) and a second portion (178 or 182), wherein the first portion of the light guide member is configured to receive a first light beam from the rotating light source at a first time point and guide the first light beam to the photosensitive element, and the second portion of the light guide member is configured to receive a second light beam from the rotating light source at a second time point and guide the second light beam to the photosensitive element, and a distance (D) between the optical detecting assembly (14) and the rotating light source (10) is calculated based on a distance (l1 or l2) between the first portion and the second portion, a time difference (delta t) between the first time point and the second time point, and a rotating speed (w1 or w2) of the rotating light source (10) (Col. 3, line 58 – Col. 5, line 49).
Regarding claim 2, Friedland shows in Fig. 2 the optical detecting assembly (14) further comprises: a signal processing module configured to process the electrical signal (22- 36).
Regarding claim 3, Friedland discloses the optical detecting assembly further comprises: an amplifying circuit coupled between the photosensitive element and the signal processing module and configured to amplify the electrical signal originating from the photosensitive element and output the amplified electrical signal to the signal processing module (Col. 5, lines 25-28).
Regarding claim 5, Friedland shows in Fig. 6 the first portion and the second portion are configured to be located at two positions opposite to each other on the light guide member.
Regarding claim 7, Friedland shows in Fig. 6 the distance between the first portion and the second portion is set to a first distance (l1 or l2).
Regarding claim 8, Friedland shows in Fig. 6 the photosensitive element is configured as a photoelectric sensing device (photosensor).
Regarding claim 9, Friedland discloses the optical detecting assembly further comprises a timing module configured to calculate the time during which the light beam is sensed respectively by the first portion and the second portion (Col. 4, lines 16-17).
Regarding claim 10, Friedland discloses the light guide member is configured as a reflecting mirror (Col. 5, lines 41-49).
Regarding claim 12, Friedland shows in Fig. 3 that the number of optical detecting assemblies is at least two sets (46, 48), and the at least two sets of optical detecting assemblies are circumferentially arranged.
Regarding claim 15, Friedland shows in Fig. 1 the rotating light source (10) is a laser (Col. 3, lines 8-10) and the method further comprises dividing the photosensitive elements of the optical detecting assembly into a first sub- group (14 & 16) located on the upper half and a second sub-group (17 & 19) located on the lower half, and adjusting a position of the optical detecting assembly according to an energy distribution of the laser rotating at the rotating speed on the first sub-group and the second sub-group to determine a horizontal plane indicated by the laser rotating at the rotating speed (using inclinometer, Col. 4, lines 21-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (Patent No. US 5,243,397) in view of Rajan et al. (Patent No. US 9,031,641 B2).
Regarding claim 4, Friedland discloses the claimed invention as above, but is silent that the optical detecting assembly further comprises a filter circuit coupled between the photosensitive element and the signal processing module and configured to filter the electrical signal originating from the photosensitive element. Rajan et al. discloses the optical detecting assembly (Fig. 1, 8) comprises a filter circuit (13) coupled between the photosensitive element (14) and the signal processing module (15) and configured to filter the electrical signal originating from the photosensitive element (Col. 3, lines 24-35). .It would have been obvious to one of ordinary skill in the art to provide a filter of Rajan et al. on the device of Friedland for the purpose of removing unwanted electrical signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wen-YU (Patent Pub. No. US 2008/0143999 A1) discloses a laser range finder and a range finding method that uses a receiver to detect a light beam transmitted from a rotational light source, and which then calculates the distance between the receiver and the rotational light source.
Kasper et al. (Patent No. US 7,110,092 B2) discloses a signal generator designed for the emission of at least two signal beams covering in given relationship to each other an area and the signal receiver designed for the time-resolved reception of the signal beams in such a manner that the generator-receiver distance can be determined from the time signature of the signal beam reception.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/           Primary Examiner, Art Unit 2878